 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date of posting, and mustnot be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegionalOffice,746Federal Office Building, 167 North Main Street,Memphis, Tennessee,TelephoneNo. 534-3161,if they have any questions concerning this notice or compliance withits provisions.Dazzo Products,Inc.andLocal 810, Steel,Metals, Alloys & Hard-ware Fabricators&Warehousemen,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Case No. 2-CA-9726. October f8, 1964DECISION AND ORDEROn July 21, 1964, Trial Examiner W. Edwin Youngblood issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Decision.Thereafter the Respondent filed exceptions and a brief in supportthereof, and the General Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Trial Examiner's Decision, theexceptions, and the briefs, and adopts the findings,' conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Sect ion 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that Respondent, its of-ficers, agents, snece,,,sors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, with the followingaddition:IThe RegionalDirector,in his Decision and Direction of Election in Case No. 2-RC-13099,included Hernandez in the unit foundappropriatetherein, and no review thereof bythe Boardwas requestedMoreover,the record herein does not show that the RegionalDirector's determinationwas erroneous.In these circumstances,we find, contrary to theRespondent's contention,that Hernandez is not a supervisor and include him in the unitSeeNorthwestern I'ublislhzngCompany,144 NLRB 1069 (Member Leedom dissenting inpart on other grounds).149 NLRB No. 7. DAZZO PRODUCTS,INC.183Add as a separate paragraphunder Section2(b) of the Trial Ex-aminer'sRecommended Order the following :"Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act andthe Universal Military Training and Service Act of 1948, as amend-ed, after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed December 23, 1963, by Local 810, Steel,Metals, Alloys &Hardware Fabricators&Warehousemen,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(herein called the Union), acomplaint was issued against Respondent on February 10, 1964.The complaintalleges that Respondent violated Section 8(a)(1) of the Act by interrogating itsemployees, violated Section 8(a)(3) by discriminatorily discharging Benito Marti-nez and James Bell, and violated Section 8(a)(5) by refusing to bargain collectivelywith the Union.The answer of the Respondent denies the commission of any un-fair labor practices.All parties were represented at the hearing which was held before Trial Exam-iner,W. Edwin Youngblood in New York,New York,on March 23 and 24, 1964.All parties were afforded an opportunity to be heard, to make oral argument, and,to file briefs.Briefs have been received from Respondent and General Counseland have been duly considered.Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,a NewYorkcorporation,is engaged at its plant at 528 ParkAvenue,Brooklyn,New York,in the manufacture,sale, and distribution of awnings, awn-ing parts,weather protection shelters, and related products.During the year end-ing August 31, 1963, Respondent sold and shipped products valuedat $41,150 di-rectly to States of the United States other thanNew York,and furnished additionalproducts valued at $8,850.75 tocertain other enterprises each of which annuallyproduces and ships goods directly outside the Stateof New Yorkvalued in excessof $50,000.Upon the foregoing facts which are based upon undenied allegations of the com-plaint and a stipulation of the parties, I find that Respondent is engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDLocal810, Steel,Metals,Alloys & Hardware Fabricators &Warehousemen, In-ternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESBenitoMartinez was employed by Respondent on February 15, 1963,' at anhourly rate of $1.20.On May 16, his hourly rate was increased to $1.25, and onOctober 3,his pay was increased to $1.35 an hour which was the rate he was re-ceiving when discharged.'Martinez worked as a general helper, receiving goods, making up orders,operat-ing a power press, and making deliveries in Respondent's station wagon when JamesBell was out.James Bell was employed in June as a truckdriver but since the truck was notused much,Bell worked in the plant doing generally the same work as Martinez.1Unless otherwise noted,alldates mentioned are in 1963.'Based on a stipulation of the parties. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's only other employee is Mike Hernandez who has been in Respond-ent's employ about 8 years and performs generally the same work as Martinez!On Monday, November 18, Martinez and Bell were engaged in cleaning workoutside Respondent's building when Union Organizers Joseph Lovell and DennisSilverman appeared on the scene.After receiving negative answers to their in-quiry as to whether Martinez and Bell were in the Union, they asked Martinez ifhe would like to join the Union.Martinez, in turn, asked Bell if he was interestedand received an affirmative answer.Martinez then informed Lovell and Silvermanthat they would like to join the Union andhe and Bellwere handed union cards byLovell.Martinez and Bell signed the cards and returned them to Lovell.'About 15 minutes after the above incident occurred, Silverman and Lovell wentto see Errol P. Dazzo, Respondent's president.They identified themselves, toldDazzo they were from the Union, stated that the Union represented a majority ofDazzo's employees, and asked for recognition.Dazzo inquired what they wantedfrom him and suggested they "organize the shop across the street, Detecto Scales."Silverman replied that they had a contract with Detecto, that they had signed up theemployees in Dazzo's shop, that the employees wanted a union, and that they werethere to ask for recognition.Dazzo said,"Idon't want any union in my place.Before I have a union in my shop, I'll fire those two fellows downstairs and sellfrom the catalog."Silverman suggested that Dazzo might want to consult with hislawyer.Dazzo replied that he was his own lawyer.A discussion ensued aboutwhat the Union could do for the people, and the union representatives advisedDazzo that they had a welfare plan. Silverman then said, "Here are the cards"and placed the union cards signed by Martinez and Bell on Dazzo's desk.Dazzosaid that he was not interested and pushed the cards aside.Dazzo then picked uphis telephone, called downstairs and said, "Mike, did you fellows sign any cards?"'Dazzo then slammed the telephone down and said,"I don'twant any union in myshop.I used to be an organizer.I never organized small shops.We went afterbig shops."Lovell said that one or two men were just as important as two orthree hundred and if the men wanted a union it was their job to give them theUnion.Dazzo then put his coat on and walked outside. Silverman and Lovellfollowed him and when they all got outside Dazzo rushed back inside and slammedthe door. °Later the same day that Martinez and Bell signed the union cards and while theywere working downstairs,Dazzo called Martinez,Bell, and Hernandez together andasked Martinez and Bell if they had signed cards for the Union.Martinez, Bell,and Hernandez all said"no," and Martinez and Bell denied knowing anything aboutthe Union.'On November 20, the Union filed its petition seeking certification as bargainingrepresentative of Respondent's employees'On November 21, the Regional Directorissued his "Notice of Conference" with respect to the petition which was receivedby Respondent on November 22.°'4Based on the credited and undenied testimony of Martinez, a stipulation of the parties,and the Regional Director's Decision and Direction of Election (General Counsel's Ex-hibit No. 2(c)), which referred to Hernandez as "Frank "These cards were received in evidence as General Counsel's Exhibits Nos 3(a) and (b).The foregoing is based on the credited and undenied testimony of Martinez and Bell.r "Mike" refers to Mike Ilerandez°The foregoing is based on a composite of the credited and mutually corroborative testi-mony of Silverman and Loiell which is substantially undenled.Dazzo admitted refusingto talk to Silverman and Lovell, and asserted that he did not believe the Union representeditmajority of his employees.Dazzo testified lie did not recall seeing Martinez' and Bell'sunion cardsTo the extent that this constitutes a denial that they were placed on hisdesk, the denial 14 not credited'Based on the credited testimony of Martinez and BellDazzo's version of this con-versation was somewhat similar to that of Martinez and BellDazzo, however, placed theconversation as having occurred upstairs, denied asking the employees if they had signedcards, and asserted he asked if they wanted to loin the Union, and that Martinez repliedin answer tohis question that he had joined the Union. According to Dazzo, he then saidtoMartiinez, "lieu, you were fired quite some time agoWhat are you trying to make mesay, you are fired now."Martinez' andBell's testimony was mutually consistentBell,who is still employed by Dazzo, testifiedin a candid and sincereway.On the other hand,Iwas not similarly impressed with Dazzo's testimony which was at timesconfusing andevasiveAccordingly, I have credited the testimony of Martinez and Bell.9 General Counsel's Exhibit No 2(c) and the credited testimony of Silverman.9Based onGeneral Counsel's Exhibit No. 2(b) and a stipulation of the parties. DAZZOPRODUCTS, INC.185On November 22, which was a Friday,Martinez, Bell, and Hernandez were calledon the intercom by Dazzo who said he wanted to see them upstairs.Dazzo furthersaid that they were going to have a vote to find out whether the Union would comein.When Martinez,Bell, and Hernandez arrived upstairs,no vote was taken; in-stead Dazzo asked them if they wanted the Union.Both Martinez and Bell an-swered Dazzo's inquiry in the affirmative.Martinez stated he had signed a unioncard; however, Bell said that he had not signed one.Hernandez said nothing andleft the room.Dazzo then told Martinez and Bell that they were fired.He didtell them, however, that they could work out the day and then they were "finished."An argument ensued between Martinez and Dazzo about Martinez'joining theUnion, during which Dazzo told Martinez that he would not have "a union in theshop." 10About 2 or3 hours later that day, Dazzo spoke to Bell and said that he had de-cided to keep Bell on, that he could not keep both Martinez and Bell and he haddecided to keep Bell because he had a chauffeur's license, and let Martinez go be-cause he did not have a chauffeur's license.Bell, as previously stated, is still em-ployed byRespondent11On November 27, a conference was held at the Board's office.After the con-ference ended,Dazzo, Silverman;and Lovell had a brief conversation.Dazzo saidthat he was sorry for what happened at the conference,explaining that he thoughtthe union representatives had bothered the employees and now he had found outthat the employees wanted the Union.Dazzo asked what the Union wanted, towhich Silverman replied that they wanted a contract,and mentioned several clauseswhich the Union had in contracts.Silverman said the Union would want an in-crease in pay, more holidays, and a health and welfare plan towhichthe employerwould contribute 4 percent.At that point Dazzo said that was too much money andhe could not afford it. Silverman gave Dazzo his card saying,"Well, you can get intouch with us, here is my card."In the latter part of December,Silverman explained the situation to EdwardRobinson,the Union'shead organizer.Robinson called Dazzo toward the end ofDecember and asked for a meeting to "discuss the problem that was confrontingus."As Silverman put it, he called Dazzo to find out why he was objecting tomeeting with the Union to negotiate a contract.Dazzo became very excited,claimed that the Union did not have jurisdiction over his employees,and said hewould not bargain with the Union."On December 4, notice of hearing was issued by the Regional Director in CaseNo. 2-RC-13099; on December 9, Dazzo wrote the Union (General Counsel'sExhibit No.4) relative to their request for recognition asking to be informed if theUnion was authorized by its charter to organize awning trade companies, and ahearing was held on December 12 which Dazzo walked out of before it was over.13On December 23 the Regional Director issued his Decision and Direction ofElection (General Counsel'sExhibit No. 2(c))in which he found appropriate theunit as described in the complaint herein.On February 27 the Regional Directorissued an Order permitting withdrawal of the petition in the representation case(General Counsel's Exhibit No. 2(d) ).It is apparent from the foregoing facts that General Counsel has made out astrongprima faciecase that Respondent has violated Section 8(a)(1), (3), and (5)of the Act.Let us now consider the testimony in support of Respondent's case.Dazzo testified that he told Martinez sometime in April or May, before Bell washired,that when business slowed down he might have to cut down.Dazzo addedthat he told Martinez if he had a chauffeur's license, he could drive both the truckand car. Further, Dazzo testified that he might have told Martinez substantially thesame thing in September.Martinez took the chauffeur's test and failed and Dazzotestified he told Martinez since he did not have a chauffeur's license, "When thingsquieten down,"he might have to let Martinez go and keep Bell.14Dazzo also testi-fied that he decided on October 25 approximately to discharge one man.Accord-ing to Dazzo's testimony,Respondent's business had been decliningfor 5or 6 yearsand Dazzo himself was only drawing a salary of$95 a week.10The foregoing is based on the credited and mutually consistent testimony of Martinezand BellDazzo did not specifically testify about a conversation with Martinez and Bellon November 22 I have construed his testimony,however,which is set forth herein, asbeing tantamount to a denial of Martinez' and Bell's version.11Based on the credited testimony of Bell which was not specifically denied by Dazzo.12Based on the credited and undenied testimony of Silverman and Robinson13Based on a stipulation and the credited testimony of Dazzo.14The date that this conversation occurred is not established. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October II Dazzo received a call from Martinez' family advising that Mar-tinez had beenin anautomobile accident and needed $75 for bail money.Dazzothen loaned Martinez $75.When Martinez returned to work Dazzo asked aboutthe incident and Martinez explained that he had let his insurance expire and there-fore when he was involved in the automobile accident he needed the $75.A stipu-lation of the parties and Respondent's Exhibits Nos. 2 and 3 establish that Martinez'licensewassuspended on October 11 for 60 days because he was convicted ofdriving while his ability was impaired by alcohol, and that his license was restoredon December 9.On October 25 Dazzo received information that Martinez did nothave a driver's license and therefore inquired of Martinez about the matter.Mar-tinez admitted that his license had been suspended.Dazzo said to Martinez, "That'sa lousy thing to do.Here I have been giving you the car and if you get caughtwithout a license, you can cause me trouble with the insurance people "Dazzothen called his insurance broker and told him what had happened.On October 28Dazzo received a letter from his insurance broker (Respondent's Exhibit No. 5) ineffect advising that if Martinez diove Respondent's car without a license, Dazzo'sautomobile policy would be canceled and that a new one would cost considerablymore.Dazzo testified that he then decided that he "would have to lay [Martinez]off, at least if it came to driving a car."Further that he informed Martinez ofthis decision on or about October 28 but that he did not discharge Martinez at thattime because Martinez owed him $75. Instead, Dazzo testified that he decided todischargeMartinez on November 21, by which time the loan would have been re-paid.According to Dazzo, on November 21 when the loan had been repaid, hetoldMartinez, "It's slow, I don't need you no longer."Bell was also present butDazzo said nothing to him.However, he told Martinez, in effect, that since he didnot have a chauffeur's license and Bell did, Bell was more valuable to him andtherefore he was keeping Bell.According to Dazzo when he paid Martinez off,Martinez commented that Dazzo had taken out the remaining $8 that he owed.Martinez then asked for another loan of $20 and Dazzo agreed to let Martinez workthe next day on the job for Respondent and also on his extra job of firing boilersfor 528 Park Avenue, Inc." In other words, according to Dazzo, he let Martinezwork 1 more day after he was discharged so as to earn approximately $14 of the$20 he wanted to boirow.Martinez repaid the $20 loan in full about December 12by paying Dazzo approximately $6 which was the balance outstanding on theloan.Dazzo further testified that he did not regard Martinez as qualified to berehired insofar as driving a car was concerned.Further,Martinez came to see himabout a month or so after his discharge and displayed a license bearing the nameof Benito Martinez Perez.The parties stipulated that a chauffeur's license wasissued to Martinez in the name of Benito Martinez Perez on March 18, 1964, thatthe birth certificate of Martinez bears the name "Benito Martinez Perez," and thatMartinez' chaufleur's license does not reflect any traffic violations.The partiesfurther stipulated that two social security cards bearing the same number had beenissued in the names of Benito M. Perez and Benito Martinez, Jr.Martinez testified in rebuttal that he was paid as usual on Thursday before hisdischarge on Friday, and that nothing was said to him on Thursday about beingfired.Further,Martinez denied that Dazzo ever told him he was going to be laidoff prior to Friday, November 22.Martinez admitted, however, that Dazzo hadtold him in October that business was getting slow but denied Dazzo's mentioningthis either on November 21 or 22Further,Martinez admitted receiving a loan of$75 on about October 11 but testified it was paid off in about 4 weeksMartinezfurther testified that there was a period of at least a week in between the time thathe paid off the $75 loan and the making of the $20 loan.16As noted above, the testimony of Martinez and Bell about the events of Novem-ber 18 and 22 was mutually corroborative and I have credited their testimony anddiscredited the contrary testimony of Dazzo.Similarly, I cannot accept Dazzo'stestimony set forth above where it is contradicted by Martinez, whose testimony Icredit.For example, I reject Dazzo's testimony that he fired Martinez on Novem-ber 21, that he did not discharge Bell, that he told Martinez prior to November 22that he might be laid off, and that the $75 loan was paid off on November 21.o is president of both corporationsThe latter corporation is a real estate corpo-ration which owns the building that houses Respondent.ieMartinez'testimony indicated he thought he received the $20 loan sometime prior toNovember 21However,General Counsel later joined in a stipulation that the $20 loan wasmade on November 21 DAZZOPRODUCTS, INC.187Discussionand ConcludingFindingsThe Discharges of Martinezand BellRespondent contends that Bell was not discharged. In view of the credibilityfindings madeabove, this contention is rejected.It is clear from all the circum-stances that Bell was discharged because of his union activities. Indeed, Respond-ent offered no other defense to this allegation other than the bare contention thatBellwas notdischarged at all.The timing and circumstances of the dischargeconclusively demonstrate the unlawfulness of Bell's discharge.When Dazzo ques-tionedMartinez and Bell on November 18, both denied signing union cards orknowing anything about the Union and they were not discharged. Significantly,however, when Maitinez and Bell were called upstairs on November 22 and inresponse to Dazzo's question stated that they wanted the Union, Dazzo immediatelydischarged them bothIn addition, it will be recalled that November 22 was theday Respondent received from the Board a notice of conference in connection withthe petition filed by the Union.Accordingly, I find that Bell was dischargedbecause of his union activities in violation of Section 8(a)(3) of the Act. SinceMartinez and Bell were both discharged at the same time and under the samecircumstances, there is a strongpi mia faciecase that Martinez was also dischargedfor his union activitiesRespondent contends, howevei, that Dazzo had decided to discharge Martinezabout October 28, which was before the union activities started.Dazzo testified hemade this decision because Maitinez had been arrested for driving while intoxicat-ed, his insurance broker advised that the suspension of Martinez' license would havean adverse effect on Respondent's automobile insurance rates, and Respondent'sbusiness was slow.Dazzo testified fuithei that he did not discharge Martinez atthat time because Martinez owed him money and he decided to wait until the loanwas repaid, and until business was slack before he let Martinez go. I have foundabove, however, that a period of at least a week went by when Martinez owed nomoney to Respondent. Significantly,Martinez was not dischargedin this pe-riod.Moreover, Dazzo's other testimony is inherentlyinconsistentwith the forego-ing testimony. It will be recalled that Dazzo testified that he made another loantoMartinez on November 21, after Martinez was discharged. It is extremelyunlikely that Dazzo would delay discharging Martinez for about a month becauseMartinez owed him money, discharge Martinez on November 21 and immediatelymake Martinez another loan, albeit foi a relatively small amount.Moreover, it issignificant in evaluating Respondent's defenses to consider Dazzo's letter to theBoard, dated December 26, which purported to give Respondent's reasons for thedischarge of Martinez.Nowhere in this letter is there a reference to what Dazzowas informed by his brokci regarding automobile insurance, yet Dazzo testified itwas after he received this information from his broker that he decided to dischargeMartinez.Under all the circumstances, I cannot accept Dazzo's testimony withrespect to the reasons foi Mai Linea' discharge, and reject Respondent's contentionthat the decision to dischargeMartinez was made before the union activitiesstartedRespondent's animas toward the Union is clearly demonstrated by,inter alia,Dazzo's threat to fire employees before he would have a union, which was made toLovell and Silver man on November 18, and Dazzo's argument with Martinez aboutthe Union in the conveisationinwhich Martinez and Bell were fired.The timingand circumstances of Martinez' discharge together with the above factors conclu-sively establish thatMartinez was discharged because ofhis union activities just asBell wasIbelieve that Dazzo became so incensed after learning that Martinezand Bell were for the Union that he fired them both on the spot and for the samereason.Then after some reflection, Dazzo decided he could not do without bothemployees and rescinded his dischargeof Bell.This, however, doesnot detractfrom the unlawfulness of thedischargesof bothMartinez and Bell.Even assuming Respondent's business was slow,17 under all thecircumstances Iam persuaded and find thatRespondent's assertedreasons fordischargingMarti-17Respondent offered a profit and loss statement (Respondent's Exhibit No. 4) for theyears ending August 31, 1902, and August 31, 1963. In support of this contention.Thisstatement sliows a gross profit of $50 454 01 for 1962 and $49,951 83 for 1963This doesnot appear to be a significant decline in gross profitsAlthough there was a sharp declinein net profits reflected in the statenumt this appears to he amounted for by correspondingincreases in office siii ii' M and advertising and selling expenses. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDnez are mere pretexts and that the real reason for his discharge was his unionactivity.Accordingly,Ifind that Martinez was discharged for union activity inviolation of Section 8(a)(3) of the Act.Respondent contends that its refusal to reinstate Martinez was not an unfair laborpractice.In support of this contention,Dazzo testified that Martinez came to seehim a month or so after his discharge and showed him a license issued in the nameof Benito M. Perez.The parties stipulated that this chauffeur's license did notindicate any prior traffic violations.Dazzo further testified that he did not considerMaitinez qualified to he rehired insofar as diiving a car was concerned.In short,it is Respondent's position, as stated in its brief,that Dazzo concluded that Martinezhad not acted honestly with respect to the chauffeur'slicense and that Dazzorefused to reinstate him for this reason and because no job vacancy existed.Mar-tinez credibly testified that it was customary in Puerto Rico, his native country, foran individual to use both his father's and his mother's names.Ihave previously found that Dazzo'sasserted reasons for discharging Martinezweremere pretexts and that the real reason for his discharge was his unionactivity.Similarly, I am persuaded and find that Dazzo did not reinstate Martinezfor the same reason that he fired him in the first place, i.e., his union activity.Ac-cordingly,this contention is rejected and I find, as alleged in the complaint, thatRespondent violated Section 8(a)(3) of the Act by refusing to reinstate Martinez.The Refusal To BargainNo issue exists as to the appropriateness of the unit as alleged in the complaintwhich is the same unit found appropriate by the Regional Director in his decision,to which no request for review was made, and I find it to be an appropriate unitfor the purposes of collective baigainingIt is well settled that an employer hasthe statutory obligation to bargain in good faith with the representative selectedby a majority of his employees in an appropriate unit, and that the duty to bargainarises when the employees'majority representative requests the employer to recog-nize it and negotiate about matters which are subject to bargaining under theAct.In its brief, Respondent contends,however, that Dazzo had a good-faithdoubt that the Union represented a majority when the union representatives calledon Dazzo on November 18, and thus Respondent had a right to refuse to bargainwith the Union.Dazzo's course of conduct subsequent to the Union's demand forrecognition leaves little room for doubt that he completely rejected the bargainingprinciple.For example,as soon as Martinez and Bell admitted on November 22in response to Dazzo's questioning that they were in favor of the Union,they wereimmediately discharged.This act is not consistent with the act of a man whorefused to recognize and bargain with the union simply because he doubted theunion'smajority.Dazzo's conduct on November 18 and subsequent thereto was inflagrant disregard of Respondent's statutory duty to bargain with the Union andwith the rights of employees guaranteed underthe Act.Moreover,Dazzo did noteven raise the question of the Union'smajority on November 18. I find thatRespondent's failure to recognize and bargain with the Union was not based ongood-faith doubt of the Union's status as majority representative,rather it wasbased on a rejection of the collective-bargaining principle.Accordingly, thiscontention is rejected.' 8Respondent contends further in its brief that its refusal to bargain with theUnion was not unlawful because there was only one employee eligible to beincluded in the unit when the Union made its demand for recognition.Itwill berecalled that Respondent had three employees at that time,namely,Hernandez,Martinez,and Bell.Respondent argues that Martinez was a temporary employeewhen he signed the union card because he had previously been told by Dazzo thathe was going to be laid off.Respondent argues that Hernandez was a supervisorand therefore ineligible,thus leaving only Bell as eligible to be included in theunit.I have previously found that Martinez was not told that he was going tobe laid off until November 22, and that he was in fact discharged because of hisunion activity.Accordingly,the contention that he was a temporary employeeand ineligible is rejected.As there were at least two eligible employees in the18 In view of this finding,I also reject Respondent's contention that it acted in goodfaith in doubting the Union's majority status because of the Regional Director's Decisionand Direction of Election and the subsequent withdrawal by the Union of its petition.Cf.Permacold Induati ies,Inc.,147 NLRB 885. DAZZO PRODUCTS, INC.189unit, namely, Martinez and Bell,when the Union made its demand.Respondent'scontention is clearly without merit and is rejected. It is therefore unnecessary topass upon Respondent's contention that Hernandez is a supervisor.19Ifind that at all times material herein the Union has been designatedrepiesentative of a majority of the employees in a unit appropriate for the purposesof collective bargaining and therefore was and is the exclusive statutory represen-tative of all employees in the bargaining unit. I further find that Respondent,since on or about November 18, has refused to recognize and bargain with theUnion as the exclusive representative of its employees in an appropriate bargain-ing unit in violation of Section 8(a) (5) of the Act.20Interference, Restraint, and CoercionAs found above, Dazzo interrogated Martinez and Bell about their union activi-ties on November 18 by asking them if they had signed cards for the Union, andagainon November 22 by asking them if they wanted the Union. In its brief,Respondent points to the Union's demand for recognition made on November 18and contends that Dazzo's questions were merely "spontaneous responses" to theUnion's demand and that Dazzo was legally justifiedin engagingin this conductin order to ascertain the validity of the Union's claims.It is clear, however, thatDazzo did not question Martinez and Bell in order to determine what his replyshould be to the Union's demand.This is shown by, among other things, the factthat he had already rejected the Union's demand and also by his precipitant dis-charge of Martinez and Bell on November 22. In the context of the other viola-tions by Respondent, I find that Respondent violated Section 8(a) (1) of the Act byits interrogation of Martinez and Bell on November 18 and 22.21IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I shall recommend that it cease and desist therefrom and take certain affirma-tive action which I find necessary to effectuate the policies of the Act.Having found that the Respondent engaged in unfair labor practices by refus-ing since on or about November 18, 1963, to bargain with the Union as theexclusive representative of its employees in an appropriate unit, I shall recommendthat the Respondent cease and desist therefrom and, upon request, bargain collec-tively with the Union and, if an understanding is reached, embody such understand-ing in a signed agreement.Having found that the Respondent engaged in unfair labor practices by interro-gating and discharging its employees, I shall recommend that the Respondentcease and desist thereform or from in any other manner infringing upon therights of its employees guaranteed in Section 7 of the Act.Having found that the Respondent engaged in unfair labor practices by dis-charging Benito Martinez on November 22, 1963,22 I shall recommend that theRespondent offer him immediate and full reinstatement to his former or substan-tially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss ofearningshe may have suffered byreason of the Respondent'sdiscrimination against him.Backpay, with interest atis In any event the Regional Director's decision finding I-Iernandez (erroneously referredto in the decision as "Frank") to be in the unit together with the Regional Director'sdenial of Respondent's request for reconsideration would be dispositive of this issue.20Certified CastingifE'nginccring, Inc.,145 NLRB 57221Rocky Mountaiin Nataial Cas Company, Inc.,140 NLRB 1191, 1192; cf alsoBlneFlash Empress,Inc,109 NLRB 591, 59422 As Hell was almost immediately reinstated after his discharge and lost no worktime, theusual reinstatement and backpay order Is unnecessary. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rate of 6 percent per annum, shall be computed in the manner set forth inF.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716.Upon the basis of the above findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Dazzo Products, Inc., is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Local 810, Steel, Metals, Alloys & Hardware Fabricators & Warehousemen,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization as defined in Section 2(5) of the Act.3All production, maintenance, shipping and receiving employees, and chauffeursatRespondent's Brooklyn, New York, plant, excluding office clerical employees,professional employees, guards, watchmen, and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.4.The Union at all times material herein has been, and now is, the exclusiverepresentative of all employees in the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.5.By refusing, since on or about November 18, 1963, to bargain collectivelywith the Union as the exclusive representative of the employees in the aforesaidappropriate unit, the Respondent has engaged in unfair labor practices within themeaning of Section 8 (a) (5) and (1) of the Act.6.By unlawfully dischargingMartinez and Bell and unlawfully refusing toreinstateMartinez, Respondent has engaged in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.7.By unlawfully interrogating its employees about their union activities, Re-spondent has engaged in unfair labor practices within the meaning of Section8 (a)( I) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning on Section 2(6) and-(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the Act, I recommend that Dazzo Products, Inc., itsofficers, agents,successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning wages, rates of pay, hours ofemployment, and other conditions of employment with Local 810, Steel, Metals,Alloys & Hardware Fabricators & Warehousemen, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of all its employees in the following appropriate unit:All production,maintenance,shipping and receiving employees,and chauffeursat Respondent's Brooklyn, New York, plant, excluding office clerical employees,professional employees, guards, watchmen, and supervisors as defined in theAct.(b) Interrogating employees concerning their union membership, activities, orsympathies, in a manner constituting interference, restraint, or coercion within themeaning of Section 8 (a) (1) of the Act.(c) _Discouragingmembership in and activity on behalf of the above-namedUnion, or any other labor organization of its employees, by discharging BenitoMartinez, James Bell, or otherwise discriminating against them or any of itsemployees, in regard to their hire or tenure of employment or any term or condi-tion of employment, except as permitted by the proviso to Section 8(a)(3) of theAct.(d) In any other manner interfering with, restraining, or coercing its em-ployees-in the exercise of the rights guaranteed to them in Section 7 of the Act,except to the extent that such right may be affected by an agreement requiringmembership in Section 8 (a) (3) of the National Labor Relations Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959. DAZZO PRODUCTS, INC.1912.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively concerning wages, rates of pay, hours ofemployment, and other conditions of employment with Local 810, Steel, Metals,Alloys & Hardware Fabricators & Warehousemen, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of all employees in the above-described unit and, if an understandingis reached, embody such understanding in a signed agreement(b)Offer to Benito Maitinez immediate and full ieinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay he may have suffered byreason of the Respondent's discriminationagainsthim, together with interest at therate of 6 percent per annum, in the manner set forth in the section entitled "TheRemedy."(c)Preserve and, upon request, make available to the Board anditsagents,for examination and copying, all payroll records, social security payment records,timecards,personnelrecords and reports, and all other records necessary or usefulto determine the amount of backpay due and the rights of reinstatement underthe terms of this Recommended Order.(d) Postat itsplant copies of the attached notice marked "Appendix." 23Copiesof said notice, to be furnished by the Regional Director for Region 2, shall, afterbeing duly signed by the Respondent's representative, be posted by the Respondentimmediately upon receipt thereof and be maintained by it for a period of 60consecutive days thereafter, in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Trial Examiner's Decision, what steps the Respondent hastaken to comply herewith= tIt is further recommended thatunless onor before 20 days from the date ofthe receipt of this Trial Examinet's Decision, the Respondent notifies the saidRegional Director in writing that it will comply with the above recommendations,the National Labor Relations Board issue an Order requiring it to take such action.zi If this Recommended Order be adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"In the noticeIn the further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order"2; In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notlfv said Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Boatd, and in oider to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain with Local 810, Steel, Metals, Alloys &Hardware Fabricators & Warehousemen, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentativeof all the employeesin the bargainingunit described belowwith respecttowages, ratesof pay, hours of employment, and other condi-tions of employment,and, if an understandingis reached, embody such un-derstandingin a signed agreement.The bargainingunit is:All production,maintenance,shipping and receiving employees, andchauffeursatRespondent'sBrooklyn, New York,plant, excluding officeclerical employees, professional employees,guards, watchmen,and super-visors asdefined in the Act. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTinterrogateour employees concerning their union member-ship, activities, or sympathies, in a manner constituting interference, restraint,or coercion within the meaning of Section 8 (a) (1) of the Act.WE WILL NOT discourage membership in the above-namedunion or anyother labor organization, by discharging or otherwise discriminating againstour employees in regard to their hire or tenure of employment, or any term orcondition of employment.WE WILL offer to reinstate Benito Martinez to his former or substantiallyequivalent position, without prejudice to his seniority and other rights andprivileges, and make him whole for any loss of pay he may have suffered asa result of the discrimination against him.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed to them in Section 7 ofthe Act, except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment,as authorized in Section 8(a)(3) of the National Labor Relations Act, asmodified by the Labor-Management Reporting and Disclosure Act of 1959.All our employees are free to become and remain or to refrain from becomingor remainingmembers of the above-named Union or any other union.DAZZO PRODUCTS, INC.,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces..This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional office, 745 FifthAvenue, New York, New York, Telephone No. Plaza 1-5500, if they have anyquestionconcerningthis notice or compliance with its provisions.Aerodex, Inc.andCharles Paglianite.CaseNo. 12-CA-2651.October 28, 1964DECISION AND ORDEROn June 8, 1964, Trial Examiner Abraham H. Mailer issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.He also found that allegations of other unfairlabor practices set forth in the complaint had not been sustained.The Respondent filed exceptions to the Trial Examiner's Decision,with a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with? Respondent's request for oral argument is hereby denied, as the record and brief ade-quately present the issues and positions of the parties.149 NLRB No. 25.